Citation Nr: 0929926	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk






INTRODUCTION

The Veteran served honorably on active duty from October 1974 
to March 1975 and again from January 1978 to August 1979.  
The Veteran also served for a period of time in the National 
Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bilateral hearing 
loss.

The Veteran's claim for service connection for bilateral 
hearing loss was previously denied by the RO in a March 1995 
decision.  At the time of that decision, however, the 
Veteran's complete service treatment records were not of 
record.  Since the March 1995 decision, additional service 
treatment records have been associated with the claims file.  
Because the additional service records are pertinent to the 
Veteran's claim, the Board will evaluate his entitlement to 
service connection on a de novo basis.  See 38 C.F.R. § 
3.165(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran has been diagnosed with severe bilateral hearing 
loss.  Neither the existence nor the severity of the 
Veteran's disability is at issue.  The Veteran contends his 
bilateral hearing loss is the result of acoustic trauma 
sustained in service.  Specifically, he contends his hearing 
impairment was caused by the performance of his in-service 
duties as a "construction equipment repairman."  These 
duties are confirmed by his service records.

In denying the Veteran's claim for service connection for 
bilateral hearing loss, the RO listed three facts in support 
of its decision: (1) the Veteran was not diagnosed, 
medically, with bilateral hearing loss until May 1983; (2) in 
the audiological examination report written by the Veteran's 
family physician on May 17, 1983, the physician reported that 
the Veteran had related to him a "sudden hearing loss" on 
May 16, 1983; and (3) neither the private medical 
examinations nor the VA medical examinations showed an 
etiological connection between the Veteran's military service 
and his hearing loss.

Thereafter, the Veteran submitted to the RO additional 
evidence in the form of five separate, notarized lay 
statements.  In these statements, several of the Veteran's 
personal acquaintances attested that they knew the Veteran to 
be in sound auditory condition during his younger years, and 
further, that they observed no detectable hearing loss in him 
until approximately the period between 1978 through 1980.

In January 2009, the Veteran underwent a VA audiological 
examination in which the examiner concluded that the 
Veteran's tinnitus was, as likely as not, related to his 
active service based on "the veteran's reported approximate 
date of onset."  The examiner failed, however, to give a 
definitive opinion as to the etiology of the Veteran's 
bilateral hearing loss.  The examiner explained, "Because 
there are no audiologic test results shown in the veteran's 
c-file for the veteran's period of active duty service, I 
cannot resolve the issue of whether or not the veteran's 
current hearing loss was caused by or a result of his 
military noise exposure without resort to mere speculation."

In March 2009, the RO granted service connection for 
tinnitus, but denied the same for bilateral hearing loss.  
The Veteran has appealed that decision to the Board.  
Specifically, the Veteran asks the Board to remand the claim 
so the Veteran may obtain an adequate medical examination as 
to the etiology of his hearing loss.  For the reasons 
explained below, the Board agrees with the Veteran.

To prevail on a claim for disability compensation, the 
claimant must provide (1) evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  38 U.S.C.A. §§ 1110, 5107(a) (West 
2002); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Here, the only issue before the Board relates to the third 
element.

VA is under a statutory duty to assist a veteran-claimant in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A(a)(1).  As part of that duty, VA is required 
to provide a claimant with a medical examination whenever (1) 
there is competent evidence (as there is here) that the 
Veteran has a current disability that may be associated with 
the Veteran's active military service and (2) the Board lacks 
the medical training, experience, or education necessary to 
make a decision as to the service connection.  38 U.S.C.A. § 
5103A(d).

Neither the Board nor the Veteran is competent to render 
etiological opinions that require medical experience, 
training, or education.  McLendon v. Nicholson, 20 Vet. App. 
79, 86 (2006).  The necessity of a VA-provided medical 
examination for the purpose of establishing etiology is not 
disputed in this case.  The adequacy and definitiveness of 
the examination, however, are at issue.  In the instant case, 
the examination was neither adequate nor sufficiently 
definitive.

The VA-provided medical examination must be legally 
"adequate."  Barr, 21 Vet. App. at 310-11 (2007).  To be 
adequate, the examiner's medical opinion as to etiology must 
consider the veteran's prior medical history and 
examinations, along with the veteran's own explanations or 
assertions of symptomotology.  See id. at 311.  Furthermore, 
the examiner must explain her assessment of these factors in 
rendering her etiological opinion.  See id.

The examination in this case was not adequate for three 
reasons.  First, the examiner erred in her etiological 
assessment by relying too heavily on the absence of the 
Veteran's service medical records.  The examiner's reports 
states: "Because there are no audiologic test results shown 
in the veteran's c-file for the veteran's period of active 
duty service, I cannot resolve the issue of whether or not 
the veteran's current hearing loss was caused by or a result 
of his military noise exposure without resort to mere 
speculation."

The absence of service medical records or of other 
contemporaneous medical evidence may not be used as a bar to 
conclude that no nexus exists between a veteran's current 
disability and his in-service exposure to loud noise.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In 
concluding that there was no connection between his active-
duty service and his current disability, the examiner here 
relied too heavily on the absence of the Veteran's service 
medical records or other contemporaneous medical records.

Second, in making her etiological determination, the examiner 
failed to take into account the six lay statements in the 
claims file that support the Veteran's assertion of a nexus 
between his in-service duties and the onset of his hearing 
loss problems.  Lay evidence must be considered where a 
veteran's service medical records are unavailable.  
Otherwise, in cases where the veteran's service records have 
been damaged, lost, or destroyed, or are otherwise 
unavailable, "it would be virtually impossible for a veteran 
to establish his claim to service connection."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (2007).  The Board finds the 
etiological examination inadequate for want of consideration 
of the Veteran's six supporting lay statements made by 
personal acquaintances in support of his claim for service 
connection.

Third, the etiological examination is inadequate because the 
examiner did not note the Veteran's 1983 audiological 
examination with sufficient specificity.  On May 17, 1983, 
the Veteran underwent an audiological examination that 
revealed severe bilateral hearing loss.  The physician's 
notes that accompanied that examination contain the following 
significant line: "Sudden hearing loss in left ear <so he 
claims> happened 5-16-83!"  It thus appears that the 
examining physician did not find credible the Veteran's 
statement to the effect that his hearing loss in the left ear 
had begun just the day before the examination, and the 
physician indicated his skepticism with the notation "<so he 
claims>" followed by an exclamation mark.

If believed, the Veteran's statement to the effect that his 
hearing loss began "sudden[ly]," the day before his May 
1983 examination, is perhaps the most significant evidence in 
the record that cuts against his claim to service connection 
for hearing loss.  Thus, it is imperative that the examiner, 
in the subsequent examination report, explicitly address this 
statement as part of her etiological assessment, with due 
consideration to the attending physician's skepticism.

What is more, the Veteran's May 1983 statement to his 
physician appears to be the principal evidence that 
distinguishes the Veteran's claim for service connection for 
tinnitus (which was granted) and hearing loss (which was 
denied), thus rendering it all the more crucial that the 
examiner specifically address this statement in her 
etiological examination report.

As previously mentioned, the examiner concluded that the 
Veteran's tinnitus was at least as likely as not related to 
his in-service noise exposure.  This assessment appears to be 
based entirely on "the veteran's reported approximate date 
of onset."  The Veteran reported, in the same medical 
examination, that the approximate date of onset for his 
tinnitus condition was "1982"-approximately three years 
after his release from active service.  That year (1982) is 
the same year the Veteran asserts to have first noticed his 
hearing loss.  Furthermore, the following spring, in May 
1983, the Veteran was medically diagnosed with severe 
bilateral hearing loss.

The only apparent factor that distinguishes the examiner's 
divergent etiological assessments pertaining to the Veteran's 
tinnitus and hearing loss is the Veteran's statement to his 
physician during his May 1983 audiological examination to the 
effect that his hearing loss in one hear had developed just 
the day before his audiological examination.  Significantly, 
the attending physician did not find the Veteran's assessment 
likely to be accurate.

Finally, the January 2009 etiological examination was not 
sufficiently determinative.  To be sufficiently 
determinative, a medical examination must either (1) 
establish that, more likely than not, there was no medical 
nexus; or (2) establish that the veteran's current disability 
was, as likely as not, caused or aggravated by service.  
McLendon, 20 Vet. App. at 85.  In other words, to constitute 
a sufficient basis upon which the Board may rule, the medical 
etiological opinion must provide "some nonspeculative 
determination as to the degree of likelihood" as to whether 
a disability was caused or aggravated by service.  Id. 
(holding that examiners' statements-"it is possible" and 
"it is within the realm of medical possibility" that the 
veteran's injury was service-related-were not sufficiently 
definitive to either grant or deny service connection).

Finally, the Board notes that the examiner's etiological 
assessment included reports that the Veteran has been exposed 
to significant occupational noise ("air pressure noises 
while making hot water tanks") and occasional recreational 
noise ("lawnmowers, power tools[,] and chainsaws").  The 
subsequent etiological examination should consider the 
Veteran's occupational and recreational noise exposure only 
as it is relevant to his claim for a nexus between his in-
service noise exposure and his hearing loss.  Because his 
hearing loss was diagnosed in May 1983, any noise exposure 
suffered after that time is irrelevant to the Veteran's claim 
to service connection here.  Accordingly, the examiner should 
focus her inquiry as to the Veteran's exposure to alternative 
noise sources only to the specific time period between the 
Veteran's release from active service (August 1979) and his 
first medical diagnosis of hearing loss (May 1983).

In short, the Board finds the medical etiological assessment 
here both inadequate and insufficiently definitive.  
Therefore, the Board concludes that a remand for an 
etiological opinion is necessary.

Accordingly, the case is REMANDED to the AMC for the 
following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.	Schedule the Veteran for a VA ear, 
nose, and throat examination for the 
purpose of ascertaining whether his 
bilateral hearing loss was caused by 
his active service.  The examination 
report should reflect that the examiner 
reviewed the claims folder.  All 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
medical findings and statements 
(including the Veteran's and other lay 
statements).  Furthermore, in rendering 
an etiological opinion, the examiner 
should specifically consider in his or 
her assessment the physician's 
annotation in the notes accompanying 
the Veteran's May 1983 audiological 
examination, discussed above.

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
hearing loss is causally related to his 
period of active service. 

2.	Then, the AMC should readjudicate the 
claim.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board, or 
by the U.S. Court of Appeals for Veterans Claims, for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

